                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

MINNIE MCCALL,                                  )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )    CIV. ACT. NO. 2:14-cv-1113-ECM
                                                )               (WO)
MONTGOMERY HOUSING                              )
AUTHORITY, et al.,                              )
                                                )
      Defendants.                               )

                         MEMORANDUM OPINION and ORDER

      Now pending before the court is the Recommendation of the Magistrate Judge (doc.

108) which recommends that the Defendants’ motion for summary judgment (doc. 90) be

granted and that this case be dismissed with prejudice. On September 9, 2019, the Plaintiff

filed objections to the Recommendation. (Doc. 111). The next day, the Plaintiff filed a

motion for hearing (doc. 112). Soon thereafter, the Plaintiff filed a motion for leave to

amend her objections (doc. 113), which the Court will grant. The Court has carefully

reviewed the record in this case, including the Magistrate Judge’s Report and

Recommendation, and the Plaintiff’s objections as amended. See 28 U.S.C. § 636(b).

      When a party objects to a Magistrate Judge’s Report and Recommendation, the

district court must review the disputed portions de novo. 28 U.S.C. § 636(b)(1). The

district court “may accept, reject, or modify the recommended disposition; receive further

evidence; or resubmit the matter to the magistrate judge with instructions.” FED.R.CIV.P.

72(b)(3). De novo review requires that the district court independently consider factual
issues based on the record. Jeffrey S. ex rel. Ernest S. v. State Bd. of Educ., 896 F.2d 507,

513 (11th Cir. 1990). See also United States v. Gopie, 347 F. App’x 495, 499 n.1 (11th Cir.

2009). However, objections to the Magistrate Judge’s Report and Recommendation must

be sufficiently specific in order to warrant de novo review. See Macort v. Prem, Inc., 208

F. App’x 781, 783-85 (11th Cir. 2006). Otherwise, a Report and Recommendation is

reviewed for clear error. Id.

       The Court has reviewed the Plaintiff’s objections as amended, wherein she simply

reiterates her complaints against the Montgomery Housing Authority. The Plaintiff’s

objections largely mirror her response to the Defendants’ motion for summary judgment,

offering only her conclusory assertions that she has been discriminated against and

retaliated against by the Defendants. She objects to the Report and Recommendation

without any specificity and without stating the bases for her objections. Despite the lack

of specificity in the Plaintiff’s objections meriting review only for clear error, the Court

undertook a de novo review of Plaintiff’s objections and finds that they are due to be

overruled even under that more stringent standard of review.

       The Plaintiff does not point to any error committed by the Magistrate Judge, but

instead re-offers a recitation of the claims made in her amended complaint. The Court

finds that the well-reasoned Recommendation of the Magistrate Judge effectively

addresses all of the Plaintiff’s claims.

       Accordingly, for the reasons as stated and for good cause, it is

       ORDERED as follows:

       1.     The Plaintiff’s motion to amend her objections (doc. 113) is GRANTED;

.
    2.    The Plaintiff’s motion for a hearing (doc. 112) is DENIED;

    3.    The Plaintiff’s objections (docs. 111 & 113) are OVERRULED;

    4.    The Recommendation of the Magistrate Judge (doc. 108) is ADOPTED;

    5.    The Defendants’ motion for summary judgment (doc. 90) is GRANTED; and

    6.    This case is DISMISSED with prejudice.

    A final judgment will be entered.

    DONE this 5th day of November, 2019.


                         /s/ Emily C. Marks
                        EMILY C. MARKS
                        CHIEF UNITED STATES DISTRICT JUDGE




.
